Case: 17-60337       Document: 00514533360         Page: 1     Date Filed: 06/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 17-60337                                  FILED
                                   Summary Calendar                            June 28, 2018
                                                                              Lyle W. Cayce
                                                                                   Clerk
MARTHA ODILIA MARTINEZ-DE TORRES,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A208 171 696


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Martha Odilia Martinez-De Torres, a native and citizen of El Salvador,
seeks review of the Board of Immigration Appeals’ (BIA) dismissal of her
appeal from the Immigration Judge’s (IJ) denial of her application for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). Martinez challenges the BIA’s determining she was not entitled to




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60337        Document: 00514533360   Page: 2   Date Filed: 06/28/2018


                                   No. 17-60337

asylum and withholding of removal based on her membership in a particular
social group. (As discussed infra, the CAT claim is abandoned.)
      As a general matter, we lack jurisdiction to review an issue for which an
alien failed to exhaust all administrative remedies available to her as of right.
Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C. § 1252(d)(1).
Martinez contends she is entitled to asylum and withholding of removal
because she is a member of particular social group: small-business owners of
the Torres family from Sonsonate, El Salvador. The BIA ruled Martinez did
not adequately assert this theory before the IJ.        Because Martinez first
asserted this claim in her appeal to the BIA, it is not properly exhausted;
therefore, we lack jurisdiction to consider it. E.g., Eduard v. Ashcroft, 379 F.3d
182, 195 n.14 (5th Cir. 2004) (citing Matter of Jimenez-Santillano, 21 I.&.N.
Dec. 567, 570 n.2 (BIA 1996)) (“BIA need not consider an issue raised for the
first time on appeal”).
      For those issues exhausted before the IJ and BIA, we review questions
of law de novo; factual findings, for substantial evidence. Mercado v. Lynch,
823 F.3d 276, 278 (5th Cir. 2016). To succeed under the substantial-evidence
standard, Martinez “must show that the evidence was so compelling that no
reasonable factfinder could conclude against it”. Wang v. Holder, 569 F.3d 531,
537 (5th Cir. 2009).
      The BIA concluded Martinez was not entitled to asylum and withholding
of removal because the other particular social groups she proposed—variants
of successful Salvadoran business owners who had been extorted or otherwise
threatened by gangs—did not constitute cognizable social groups under the
immigration laws, were not perceived as distinct social groups by Salvadoran
society, and were defined exclusively by their persecution. The BIA further




                                         2
    Case: 17-60337     Document: 00514533360     Page: 3   Date Filed: 06/28/2018


                                  No. 17-60337

determined Martinez was subjected to economic extortion, rather than
persecution based on her membership in a particular social group.
      To the extent Martinez reurges these claims without meaningfully
challenging the BIA’s reasons for its decision, she has failed to adequately brief
them and has, accordingly, abandoned them. E.g., Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).      (Similarly, as noted supra, Martinez has
abandoned any claim for relief under the CAT. E.g., id.)
      DISMISSED IN PART; DENIED IN PART.




                                        3